Exhibit 10

EXECUTION VERSION

$300,000,000

Acadia Healthcare Company, Inc.

5.125% Senior Notes due 2022

PURCHASE AGREEMENT

June 17, 2014

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

JEFFERIES LLC

As Representatives of the Initial Purchasers

C/O MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

One Bryant Park

New York, New York 10036

C/O JEFFERIES LLC

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

Acadia Healthcare Company, Inc., a Delaware corporation (the “Company”), and
each of the Guarantors (as hereinafter defined) hereby agree with you as
follows:

1. Issuance of Notes. Subject to the terms and conditions herein contained, the
Company proposes to issue and sell to the several initial purchasers named in
Schedule I hereto (the “Initial Purchasers”), $300,000,000 aggregate principal
amount of the Company’s 5.125% Senior Notes due 2022 (each a “Note” and,
collectively, the “Notes”) in connection with the offering and sale of the Notes
as described herein (the “Offering”). The Notes will be issued pursuant to an
indenture (the “Indenture”), to be dated as of July 1, 2014, by and among the
Company, the Guarantors (as hereinafter defined) party thereto and U.S. Bank
National Association, as trustee (the “Trustee”). Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”) and Jefferies LLC (“Jefferies”)
have agreed to act as the representatives of the several Initial Purchasers (the
“Representatives”) in connection with the Offering.

The Company will use the net proceeds from the offering of the Notes to finance
a portion of the purchase price for the Acquisition (as defined below) as
described under the caption “Use of Proceeds” in the Time of Sale Document (as
defined below). As described in the Time of Sale Document, the Company has
entered into a stock purchase agreement dated as of June 3, 2014 (the
“Acquisition Agreement”) with a wholly owned subsidiary of the Company,
Partnerships in Care Holdings Limited (“Seller”) and The Royal Bank of Scotland
Public Limited Company (“RBS Seller”) to acquire the shares of Partnerships in
Care Investments 1 Limited (“PiC”) and Partnerships in Care Property 1 Limited.
The term “Acquisition Agreement” as used herein shall refer to all exhibits,
schedules and attachments to such



--------------------------------------------------------------------------------

Page 2

 

Acquisition Agreement. The term “Acquisition” as used herein shall refer to each
of the transactions contemplated by the Acquisition Agreement. The proceeds of
the sale of the Notes are expected to be used, together with the proceeds of
(i) a line of credit available under the senior secured credit facility as set
forth in the Commitment Letter, dated as of June 3, 2014, among the Company and
Merrill Lynch and (ii) the issuance and sale of approximately $375 million of
the Company’s common stock, par value $0.01 per share, to finance the
Acquisition (collectively, the “Financing”). The Financing and the Acquisition
are herein referred to as the “PiC Transactions.”

The Notes will be offered and sold to the Initial Purchasers pursuant to
exemptions from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) promulgated thereunder (collectively, the “Securities Act”). Upon
original issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the Securities Act, the Notes shall bear
the legends substantially as set forth under the “Notice to Investors” section
of the final offering memorandum, dated the date hereof (the “Final Offering
Memorandum”). The Company has prepared (i) a preliminary offering memorandum,
dated June 17, 2014 (the “Preliminary Offering Memorandum”), (ii) a pricing term
sheet, dated the date hereof, attached hereto as Schedule II, which includes
pricing terms and other information with respect to the Notes (the “Pricing
Supplement”), and (iii) the Final Offering Memorandum, in each case relating to
the offer and sale of the Notes (the “Offering”). All references in this
Agreement to the Preliminary Offering Memorandum, the Time of Sale Document or
the Final Offering Memorandum include, unless expressly stated otherwise,
(i) all amendments or supplements thereto prepared by, or approved in writing
by, the Company, (ii) all financial statements and schedules and other
information contained therein (and references in this Agreement to such
information being “contained,” “included” or “stated” (and other references of
like import) in the Preliminary Offering Memorandum, the Time of Sale Document
or the Final Offering Memorandum shall be deemed to mean all such information
contained in, or incorporated by reference into, such documents), (iii) any
electronic copy of the Time of Sale Document or Final Offering Memorandum and
(iv) any offering memorandum “wrapper” to be used in connection with offers to
sell, solicitations of offers to buy or sales of the Notes in non-U.S.
jurisdictions. The Preliminary Offering Memorandum and the Pricing Supplement
are collectively referred to herein as the “Time of Sale Document.”

2. Terms of Offering. The Initial Purchasers have advised the Company, and the
Company understands, that the Initial Purchasers will make offers to sell (the
“Exempt Resales”) some or all of the Notes purchased by the Initial Purchasers
hereunder on the terms set forth in the Final Offering Memorandum to persons
(the “Subsequent Purchasers”) whom the Initial Purchasers reasonably believe are
(i) “qualified institutional buyers” (as defined in Rule 144A under the
Securities Act) (“QIBs”), and (ii) are not “U.S. persons” (as defined in
Regulation S under the Securities Act) and in compliance with the laws
applicable to such persons in jurisdictions outside of the United States.

The Notes will be guaranteed on a senior unsecured basis by each of the
Company’s U.S. subsidiaries signatory hereto (the “Guarantors”). The
corresponding guarantees of such Guarantors are referred to herein as the
“Guarantees” and, together with the Notes, the “Securities.”

 



--------------------------------------------------------------------------------

Page 3

 

Holders of the Notes (including Subsequent Purchasers) will have the
registration rights set forth in a registration rights agreement applicable to
the Notes (the “Registration Rights Agreement”) to be executed on and dated as
of the Closing Date (as hereinafter defined). Pursuant to the Registration
Rights Agreement, the Company will agree, among other things, to file with the
SEC (a) a registration statement under the Securities Act (the “Exchange Offer
Registration Statement”) relating to notes to be offered in exchange for the
Notes (the “Exchange Notes”) which shall be identical to the Notes, except that
the Exchange Notes shall have been registered pursuant to the Exchange Offer
Registration Statement and will not be subject to restrictions on transfer or
contain additional interest provisions, (such offer to exchange being referred
to as the “Exchange Offer”), and/or (b) under certain circumstances, a shelf
registration statement pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”) relating to the resale by certain holders of the Notes.
If required under the Registration Rights Agreement, the Company will issue
Exchange Notes to the Initial Purchasers (the “Private Exchange Notes”). If the
Company fails to satisfy its obligations under the Registration Rights
Agreement, it will be required to pay additional interest to the holders of the
Notes under certain circumstances to be set forth in the Registration Rights
Agreement.

This Agreement, the Indenture, the Registration Rights Agreement, the Notes, the
Guarantees and the Exchange Notes are collectively referred to herein as the
“Transaction Documents”, and the transactions contemplated hereby and thereby,
including the PiC Transactions, are collectively referred to herein as the
“Transactions.”

3. Purchase, Sale and Delivery. On the basis of the representations, warranties,
agreements and covenants herein contained and subject to the terms and
conditions herein set forth, the Company agrees to issue and sell to the Initial
Purchasers, severally and not jointly, and the Initial Purchasers agree,
severally and not jointly, to purchase from the Company, the Securities at a
purchase price of 98.2833333% of the aggregate principal amount thereof.
Delivery to the Initial Purchasers of and payment for the Securities shall be
made at a closing (the “Closing”) to be held at 10:00 a.m., New York City time,
on July 1, 2014 (the “Closing Date”) at the offices of Davis Polk & Wardwell
LLP, 450 Lexington Avenue, New York, New York 10017 (or such other place as
shall be reasonably acceptable to the Initial Purchasers); provided, however,
that if the Closing has not taken place on the Closing Date because of a failure
to satisfy one or more of the conditions specified in Section 7 hereof and this
Agreement has not otherwise been terminated by the Initial Purchasers in
accordance with its terms, “Closing Date” shall mean 10:00 a.m. New York time on
the first business day following the satisfaction (or waiver) of all such
conditions after notification by the Company to the Representatives of the
satisfaction (or waiver) of such conditions.

The Company shall deliver to the Representatives one or more certificates
representing the Securities in definitive form, registered in such names and
denominations as the Initial Purchasers may request, against payment by the
Initial Purchasers of the purchase price therefor by immediately available
federal funds bank wire transfer to such bank account or accounts as the Company
shall designate to the Representatives at least two business days prior to the
Closing. The certificates representing the Securities in definitive form shall
be made available to the Initial Purchasers for inspection at the offices of
Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (or
such other place as shall be reasonably acceptable to the Representatives) not
later than 10:00 a.m., New York City time, one business day

 



--------------------------------------------------------------------------------

Page 4

 

immediately preceding the Closing Date. Securities to be represented by one or
more definitive global securities in book-entry form will be deposited on the
Closing Date, by or on behalf of the Company, with The Depository Trust Company
(“DTC”) or its designated custodian, and registered in the name of Cede & Co.

4. Representations and Warranties of the Company and the Guarantors. As of the
date hereof and as of the Closing Date, the Company and the Guarantors, jointly
and severally, represent and warrant to, and agree with each Initial Purchaser,
that:

 

(a) Offering Materials Furnished to Initial Purchasers. The Company has
delivered to the Initial Purchasers the Time of Sale Document, the Final
Offering Memorandum and each Company Additional Written Communication (as
hereinafter defined) in such quantities and at such places as the Initial
Purchasers have reasonably requested.

 

(b) Limitation on Offering Materials. The Company has not prepared, made, used,
authorized, approved or distributed and will not, and will not cause or allow
its agents or representatives to, prepare, make, use, authorize, approve or
distribute any written communication (as defined by Rule 405 of the Securities
Act) that constitutes an offer to sell or a solicitation of an offer to buy the
Securities, or otherwise is prepared to market the Securities, other than
(i) the Time of Sale Document, (ii) the Final Offering Memorandum and (iii) any
electronic roadshow or other written communication (as defined by Rule 405 of
the Securities Act) used in accordance with Section 5(c) hereof (each such
communication by the Company or its agents or representatives described in this
clause (iii) and listed on Schedule III hereto, a “Company Additional Written
Communication”).

 

(c)

No Material Misstatement or Omission. (i) The Time of Sale Document, as of the
Applicable Time (as defined below), did not and, at the Closing Date (as amended
or supplemented in accordance with this Agreement), will not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) the Final Offering Memorandum, as of the date
thereof, and at the Closing Date (as amended or supplemented in accordance with
this Agreement), will not include any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading and
(iii) each such Company Additional Written Communication, when taken together
with the Time of Sale Document, as of the Applicable Time, did not, and, at the
Closing Date, will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, except in each
case that the representations and warranties set forth in this paragraph do not
apply to statements or omissions made in reliance upon and in conformity with
information relating to the Initial Purchasers and furnished to the Company or
any Guarantor in writing by or on behalf of the Initial Purchasers expressly for
use in the Time of Sale Document or the Final Offering Memorandum as set forth
in Section 13. No injunction or order has been issued that either (i) asserts
that any of the Transactions is subject to the registration requirements of the
Securities Act or (ii) would prevent or suspend the issuance or sale of any of
the

 



--------------------------------------------------------------------------------

Page 5

 

  Securities or the use of the Time of Sale Document or the Final Offering
Memorandum in any jurisdiction. No statement of material fact included in the
Final Offering Memorandum has been omitted from the Time of Sale Document, and
no statement of material fact included in the Time of Sale Document has been
omitted from the Final Offering Memorandum. “Applicable Time” means 3:45 p.m.,
New York City time, on the date of this Agreement.

 

(d) Preparation of the Financial Statements.

(i) The audited and unaudited reviewed consolidated financial statements and
related notes of the Company and its consolidated subsidiaries contained in the
Time of Sale Document and the Final Offering Memorandum (the “Company Financial
Statements”) present fairly in all material respects the financial position,
results of operations and cash flows of the Company and its consolidated
subsidiaries, as of the respective dates and for the respective periods to which
they apply and have been prepared in accordance with generally accepted
accounting principles of the United States (“GAAP”) applied on a consistent
basis throughout the periods involved and the requirements of Regulation S-X.

(ii) The audited consolidated financial statements and related notes of PiC and
its consolidated subsidiaries contained in the Time of Sale Document and the
Final Offering Memorandum (the “PiC Financial Statements” and together with the
Company Financial Statements, the “Financial Statements”) present fairly in all
material respects the financial position, results of operations and cash flows
of PiC and its consolidated subsidiaries, as of the respective dates and for the
respective periods to which they apply and have been prepared in accordance with
United Kingdom Accounting Standards (“UK GAAP”) applied on a consistent basis
throughout the periods involved.

(iii) The financial data set forth under the captions “Summary—Summary
Historical Condensed Consolidated Financial Data and Unaudited Pro Forma
Condensed Combined Financial Data”, “Unaudited Pro Forma Condensed Combined
Financial Data” and “Selected Financial Data” included or incorporated by
reference in the Time of Sale Document and the Final Offering Memorandum has
been prepared on a basis consistent with that of the Company Financial
Statements and fairly and accurately present in all material respects the
financial position and results of operations of the Company.

(iv) The unaudited pro forma financial information and related notes contained
in the Time of Sale Document and the Final Offering Memorandum under the
captions “Summary—Summary Historical Condensed Consolidated Financial Data and
Unaudited Pro Forma Condensed Consolidated Financial Data” and “Unaudited Pro
Forma Condensed Combined Financial Information” have been prepared in accordance
with the requirements of Regulation S-X, have been properly presented on the
bases described therein and give effect to assumptions used in the preparation
thereof on a reasonable basis and in good faith, and the adjustments used
therein are appropriate to give effect to the transactions and circumstances
referred to therein.

 



--------------------------------------------------------------------------------

Page 6

 

(v) The financial, statistical and market and industry data and forward-looking
statements (within the meaning of Section 27A of the Securities Act and
Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) contained in the Time of Sale Document and the Final Offering Memorandum
are fairly and accurately presented in all material respects and are based on or
derived from sources that the Company believes to be reliable and accurate.

(vi) The interactive data in eXtensible Business Reporting Language (“XBRL”)
incorporated by reference in the Time of Sale Document and the Final Offering
Memorandum fairly presents the information called for in all material respects
and have been prepared in accordance with the SEC’s rules and guidelines
applicable thereto.

 

(e) Independent Accountants.

(i) Ernst & Young LLP (“E&Y”), which has expressed its opinion with respect to
the financial statements of the Company and its consolidated subsidiaries
including the related notes thereto contained in the Time of Sale Document and
the Final Offering Memorandum, are (i) independent public or certified public
accountants as required by the Securities Act and the Exchange Act with respect
to the Company, (ii) in compliance with the applicable requirements relating to
the qualification of accountants under Rule 2-01 of Regulation S-X and (iii) a
registered public accounting firm as defined by the Public Company Accounting
Oversight Board (the “PCAOB”) whose registration has not been suspended or
revoked and who has not requested such registration to be withdrawn.

(ii) PricewaterhouseCoopers (“PwC” and together with E&Y, the “Independent
Accountants”), which has expressed its opinion with respect to the financial
statements of PiC and its consolidated subsidiaries including the related notes
thereto contained in the Time of Sale Document and the Final Offering
Memorandum, are (i) independent public or certified public accountants as
required by the Securities Act and the Exchange Act with respect to PiC, (ii) in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X and (iii) a registered public
accounting firm as defined by the PCAOB whose registration has not been
suspended or revoked and who has not requested such registration to be
withdrawn.

 

(f)

No Material Adverse Change. Subsequent to the respective dates as of which
information is contained in the Time of Sale Document (exclusive of any
amendment thereto subsequent to the date hereof) and the Final Offering
Memorandum (exclusive of any amendment thereto subsequent to the date hereof),
except as disclosed in the Time of

 



--------------------------------------------------------------------------------

Page 7

 

  Sale Document (exclusive of any amendment thereto subsequent to the date
hereof) and the Final Offering Memorandum (exclusive of any amendment thereto
subsequent to the date hereof), (i) neither the Company nor any of the
Subsidiaries has incurred any liabilities, direct or contingent, including
without limitation any losses or interference with its business from fire,
explosion, flood, earthquakes, accident or other calamity, whether or not
covered by insurance, or from any strike, labor dispute or court or governmental
action, order or decree, that are material, individually or in the aggregate, to
the Company and the Subsidiaries, taken as a whole, or has entered into any
material transactions not in the ordinary course of business, (ii) there has not
been any material decrease in the capital stock or any material increase in any
short-term or long-term indebtedness of the Company or the Subsidiaries, or any
payment of or declaration to pay any dividends or any other distribution with
respect to the Company, and (iii) there has not been any material adverse change
in the properties, business, prospects, operations, earnings, assets,
liabilities or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole (each of clauses (i), (ii) and (iii), a “Material
Adverse Change”). To the Company’s knowledge, there is no event that is
reasonably likely to occur, which if it were to occur, would, individually or in
the aggregate, have a Material Adverse Effect (as defined below) except as
disclosed in the Time of Sale Document and the Final Offering Memorandum.

 

(g) Rating Agencies. No “nationally recognized statistical rating organization”
(as defined in Section 3(a)(62) of the Exchange Act) (i) has imposed (or has
informed the Company that it is considering imposing) any condition (financial
or otherwise) to retain any rating assigned to the Company or any of the
Subsidiaries or to any securities of the Company or any of the Subsidiaries or
(ii) has indicated to the Company that it is considering (A) the downgrading,
suspension, or withdrawal of, or any review (or of any potential or intended
review) for a possible negative change in, any rating so assigned (including,
without limitation, the placing of any of the foregoing ratings on credit watch
with negative implications or under review with an uncertain direction) or
(B) any negative change in the outlook for any rating of the Company or any of
the Subsidiaries or any securities of the Company or any of the Subsidiaries.

 

(h) Subsidiaries. Each of the Company’s “subsidiaries” (for purposes of this
Agreement, as defined in Rule 405 under the Securities Act) is listed in
Exhibit 21 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2013 (the “Subsidiaries”), and the Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the Subsidiaries listed therein.

 

(i)

Incorporation and Good Standing of the Company and its Subsidiaries; Material
Adverse Effect. The Company and each of the Subsidiaries (i) has been duly
organized or formed, as the case may be, is validly existing and is in good
standing under the laws of its jurisdiction of organization, (ii) has all
requisite power and authority to carry on its business and to own, lease and
operate its properties and assets as described in the Time of Sale Document and
in the Final Offering Memorandum and (iii) is duly qualified or licensed to do
business and is in good standing as a foreign corporation, partnership or other
entity as the case may be, authorized to do business in each jurisdiction in
which the nature of such businesses or the ownership or leasing of such
properties requires such

 



--------------------------------------------------------------------------------

Page 8

 

  qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a material adverse effect on (A) the
properties, business, prospects, operations, earnings, assets, liabilities or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, (B) the ability of the Company or any of the Subsidiaries to perform
its obligations in all material respects under any Transaction Document and the
Acquisition Agreement, (C) the validity or enforceability of any of the
Transaction Documents and the Acquisition Agreement, or (D) the consummation of
any of the Transactions (each, a “Material Adverse Effect”).

 

(j) Capitalization and Other Capital Stock Matters. The table under the caption
“Capitalization” in the Time of Sale Document and the Final Offering Memorandum
(including the footnotes thereto) sets forth, as of its date, the capitalization
of the Company. All of the outstanding shares of capital stock or other equity
interests of each of the Subsidiaries have been duly authorized and validly
issued, are fully paid and non-assessable and are owned, directly or indirectly,
by the Company, free and clear of all liens, security interests, mortgages,
pledges, charges, equities, claims or restrictions on transferability or
encumbrances of any kind (collectively, “Liens”), other than those Permitted
Liens (as defined in the Indenture) and those imposed by the Securities Act and
the securities or “Blue Sky” laws of certain U.S. state or non-U.S.
jurisdictions. Except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, there are no outstanding (A) options, warrants or other
rights to purchase from the Company or any of the Guarantors, (B) agreements,
contracts, arrangements or other obligations of the Company or any of the
Guarantors to issue or (C) other rights to convert any obligation into or
exchange any securities for, in the case of each of clauses (A) through (C),
shares of capital stock of or other ownership or equity interests in the Company
or any of the Guarantors.

 

(k) Legal Power and Authority. Each of the Company and the Guarantors has all
necessary power and authority to execute, deliver and perform their respective
obligations under the Transaction Documents and the Acquisition Agreement to
which they are or will become a party and to consummate the Transactions.

 

(l)

This Agreement, the Indenture and the Registration Rights Agreement. This
Agreement has been duly and validly authorized, executed and delivered by the
Company and the Guarantors. Each of the Indenture and the Registration Rights
Agreement has been duly and validly authorized and, on the Closing Date, will be
duly and validly executed and delivered, by the Company and the Guarantors. Each
of the Indenture and the Registration Rights Agreement, when executed and
delivered by the Company, the Guarantors and each of the other parties thereto,
will constitute a legal, valid and binding obligation of each of the Company and
Guarantors, enforceable against each of the Company and the Guarantors in
accordance with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally, (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought and (iii) with respect to
the Registration Rights Agreement’s rights to indemnity or contribution
thereunder, federal and state securities

 



--------------------------------------------------------------------------------

Page 9

 

  laws and public policy considerations. This Agreement and, when executed and
delivered, the Indenture and the Registration Rights Agreement, will conform in
all material respects to the descriptions thereof in the Time of Sale Document
and the Final Offering Memorandum. When executed and delivered by the Company
and the Guarantors, the Indenture will meet the requirements for qualification
under the Trust Indenture Act of 1939, as amended, and the rules and regulations
of the SEC thereunder (collectively, the “TIA”).

 

(m) Notes. The Notes and the Exchange Notes have each been duly and validly
authorized by the Company and, when duly authenticated by the Trustee, issued
and delivered by the Company in accordance with the terms of the Indenture (and,
in the case of the Notes, delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement), will have been duly executed,
authenticated, issued and delivered and will constitute legal, valid and binding
obligations of the Company, entitled to the benefit of the Indenture and the
Registration Rights Agreement, and enforceable against the Company in accordance
with their terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought. When executed and
delivered, the Notes will conform in all material respects to the descriptions
thereof in the Time of Sale Document and the Final Offering Memorandum and will
be in the form contemplated by the Indenture.

 

(n) Guarantees. The Guarantees have been duly and validly authorized by the
Guarantors and, when issued and executed by the Guarantors, will have been duly
executed, authenticated, issued and delivered and will constitute legal, valid
and binding obligations of the Guarantors, entitled to the benefit of the
Indenture and the Registration Rights Agreement, and enforceable against the
Guarantors in accordance with their terms, except that the enforcement thereof
may be subject to (i) bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought.
When executed and delivered, the Guarantees will conform in all material
respects to the descriptions thereof in the Time of Sale Document and the Final
Offering Memorandum.

 

(o)

Compliance with Existing Instruments and Applicable Law. Neither the Company nor
any of the Subsidiaries is (i) in violation of its certificate of incorporation,
by-laws or other organizational documents (the “Charter Documents”); (ii) in
violation of any U.S. or non-U.S. federal, state or local statute, law
(including, without limitation, common law) or ordinance, or any judgment,
decree, rule, regulation, order or injunction (collectively, “Applicable Law”)
of any U.S. or non-U.S. federal, state, local or other governmental or
regulatory authority, governmental or regulatory agency or body, court,
arbitrator or self-regulatory organization (each, a “Governmental Authority”),
applicable to any of them or any of their respective properties; or (iii) in
breach of or default under,

 



--------------------------------------------------------------------------------

Page 10

 

  and there is no condition that would constitute, a Debt Repayment Triggering
Event (as hereafter defined) any bond, debenture, note, loan or other evidence
of indebtedness, indenture, mortgage, deed of trust, lease or any other
agreement or instrument to which any of them is a party or by which any of them
or their respective property is bound (collectively, the “Applicable
Agreements”), except, in the case of clauses (ii) and (iii) for such violations,
breaches or defaults that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. As used herein, a
“Debt Repayment Triggering Event” means any event or condition that gives, or
with the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of the Subsidiaries
or any of their respective properties.

 

(p) No Conflicts. Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the Transactions will
conflict with, violate, constitute a breach of or a default (with the passage of
time or otherwise) or a Debt Repayment Triggering Event under, or result in the
imposition of a Lien on any assets of the Company or any of the Guarantors, the
imposition of any penalty or a Debt Repayment Triggering Event under or pursuant
to (i) the Charter Documents, (ii) any Applicable Agreement (including the
consent to the issuance and sale of the Securities by the “Majority WCP
Investors” (as defined in the Stockholders Agreement, dated as of November 1,
2011, by and among the Company, the WCP Investors named therein and the other
parties thereto), which shall have been obtained prior to the execution of this
Agreement), (iii) any Applicable Law or (iv) any order, writ, judgment,
injunction, decree, determination or award binding upon or affecting the Company
and the Guarantors, except, (A) in respect of which a waiver or consent has been
obtained prior to the date of this Agreement or, (B) in the case of clauses
(ii), (iii) and (iv) only as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. After consummation of
the Offering and the Transactions, no Default or Event of Default will exist
under any Applicable Agreement.

 

(q) No Consents. No consent, approval, authorization, order, filing or
registration of or with any Governmental Authority or third party is required
for execution, delivery or performance of the Transaction Documents or the
consummation of the Transactions by the Company and the Guarantors, except
(i) those that have been obtained or made and are in full force and effect or
will be made as of the Closing Date, (ii) as may be required under the
securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions or other
non-U.S. laws applicable to the purchase of the Securities outside the U.S. in
connection with the Transactions, (iii) those contemplated by the Registration
Rights Agreement, (iv) those that are required under the Acquisition Agreement
and will be obtained on or prior to the closing of the Acquisition, (v) the
filing of a Current Report on Form 8-K with the SEC as may be required under the
Securities Act and the Exchange Act, as the case may be, regarding the
Transaction Documents and the Transactions and (vi) those the failure of which
to obtain or make would not impair, in any material respect, the ability of the
Company to consummate the Transactions.

 



--------------------------------------------------------------------------------

Page 11

 

(r) No Material Applicable Laws or Proceedings. There is no (i) Applicable Law
that is enacted, adopted or issued, (ii) stop order suspending the qualification
or exemption from qualification of any of the Securities in any jurisdiction
that has been issued and no proceeding for that purpose has been commenced or,
to the Company’s knowledge, is pending or contemplated as of the Closing Date
and (iii) except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, action, claim, suit, demand, hearing, notice of violation
or deficiency, or proceeding pending or, to the knowledge of the Company,
threatened or contemplated by Governmental Authorities or threatened by others
(collectively, “Proceedings”), that, with respect to clauses (i), (ii) and
(iii) of this paragraph (A) would, as of the date hereof and at the Closing
Date, restrain, enjoin, prevent or interfere with the consummation of the
Offering or any of the Transactions or (B) would, individually or in the
aggregate, have a Material Adverse Effect.

 

(s) All Necessary Permits. Each of the Company and the Subsidiaries possess all
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate its properties and to carry on its businesses as
now or proposed to be conducted as described in the Time of Sale Document and
the Final Offering Memorandum (“Permits”), except where the failure to possess
such Permits would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Each of the Company and the Subsidiaries has
fulfilled and performed all of its obligations with respect to such Permits,
except where the failure to perform such obligations would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
event has occurred which allows, or after notice or lapse of time would allow,
revocation or termination of any such Permit or has resulted, or after notice or
lapse of time would result, in any other material impairment of the rights of
the holder of any such Permit, except where such revocation or termination would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. None of the Company or the Subsidiaries has received or has any
reason to believe it will receive any notice of any proceeding relating to
revocation or modification of any such Permit, except as described in the Time
of Sale Document and the Final Offering Memorandum or except where such
revocation or modification would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(t) Title to Properties. Each of the Company and the Subsidiaries has good and
marketable title to all real property owned by it and good title to all material
personal property owned by it and good and valid title to all leasehold estates
in real and material personal property being leased by it and, as of the Closing
Date, will be free and clear of all Liens other than as disclosed in the Time of
Sale Document and the Final Offering Memorandum. The real property,
improvements, equipment and personal property held under lease by the Company or
any of the Subsidiaries are held under valid and enforceable leases, with such
exceptions as are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such Subsidiary.

 

(u)

Tax Law Compliance. All material tax returns required by applicable federal,
state or local law to be filed with any taxing authority by or on behalf of the
Company or any of

 



--------------------------------------------------------------------------------

Page 12

 

  its Subsidiaries have been duly filed when due (including any applicable
extensions) and all such tax returns are, or shall be at the time of filing,
true, complete and correct in all material respects. All material taxes that are
due from the Company and the Subsidiaries have been paid other than those
(i) currently payable without penalty or interest or (ii) being contested in
good faith and by appropriate proceedings and for which adequate accruals have
been established in accordance with GAAP, applied on a consistent basis
throughout the periods involved. To the knowledge of the Company, there are no
actual or proposed tax assessments against the Company or any of the
Subsidiaries that would, individually or in the aggregate, have a Material
Adverse Effect. The accruals on the books and records of the Company and the
Subsidiaries in respect of any material tax liability for any period not finally
determined are adequate to meet any assessments of tax for any such period.

 

(v) Intellectual Property Rights. To the knowledge of the Company, each of the
Company and the Subsidiaries owns, or is licensed under, and has the right to
use, all patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
domain names and trade names (collectively, “Intellectual Property”) necessary
for the conduct of its businesses and, as of the Closing Date, the Intellectual
Property will be free and clear of all Liens, other than as disclosed in the
Time of Sale Document and the Final Offering Memorandum. The Company is not a
party to, or bound by, any options, licenses or agreements with respect to the
intellectual property rights of any other person or entity that are necessary to
be described in the Time of Sale Document or the Final Offering Memorandum to
avoid a material misstatement or omission and are not described therein. No
claims or notices of any potential claim have been asserted by any person
against the Company or any of its Subsidiaries challenging the use of any such
Intellectual Property by the Company or any of the Subsidiaries or questioning
the validity or effectiveness of any Intellectual Property or any license or
agreement related thereto, other than any claims that, if successful, would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
described in the Time of Sale Document and the Final Offering Memorandum, none
of the Intellectual Property used by the Company or any of the Subsidiaries has
been obtained or is being used by the Company or any of the Subsidiaries in
violation of any contractual obligation binding on the Company or any of the
Subsidiaries or, to the Company or any of the Subsidiaries’ knowledge, its
officers, directors or employees or otherwise in violation of the rights of any
person, other than any violations that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(w)

ERISA Matters. Except as would not result in a Lien on any assets of the Company
or any of its Subsidiaries: (i) each of the Company, the Subsidiaries and each
ERISA Affiliate (as hereinafter defined) has fulfilled its obligations, if any,
under the minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with respect to
each “pension plan” (as defined in Section 3(2) of ERISA), subject to
Section 302 of ERISA, which the Company, the Subsidiaries or any ERISA Affiliate
sponsors or maintains, or with respect to which it has (or within the last three
years had) any obligation to make contributions, and (ii) each such plan is in
compliance in all material respects with the presently

 



--------------------------------------------------------------------------------

Page 13

 

  applicable provisions of ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”). None of the Company, the Subsidiaries or any ERISA
Affiliate has incurred any unpaid material liability to the Pension Benefit
Guaranty Corporation (other than for the payment of premiums in the ordinary
course) or to any such plan under Title IV of ERISA. “ERISA Affiliate” means a
corporation, trade or business that is, along with the Company or any
Subsidiary, a member of a controlled group of corporations or a controlled group
of trades or businesses, as described in Section 414 of the Code or Section 4001
of ERISA.

 

(x) Labor Matters. Other than as described in the Time of Sale Document and the
Final Offering Memorandum, and except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) neither
the Company nor any of the Guarantors is party to or bound by any collective
bargaining agreement with any labor organization; (ii) there is no union
representation question existing with respect to the employees of the Company or
the Guarantors, and, to the knowledge of the Company, after due inquiry, no
union organizing activities are taking place that, could, individually or in the
aggregate, have a Material Adverse Effect; (iii) to the knowledge of the
Company, after due inquiry, no union organizing or decertification efforts are
underway or threatened against the Company or the Guarantors; (iv) no labor
strike, work stoppage, slowdown or other material labor dispute is pending
against the Company or the Guarantors, or, to the Company’s knowledge, after due
inquiry, threatened against the Company or the Guarantors; (v) there is no
worker’s compensation liability, experience or matter that could be reasonably
expected to have a Material Adverse Effect; (vi) to the knowledge of the
Company, after due inquiry, there is no threatened or pending liability against
the Company or the Guarantors pursuant to the Worker Adjustment Retraining and
Notification Act of 1988, as amended (“WARN”), or any similar state or local
law; (vii) there is no employment-related charge, complaint, grievance,
investigation, unfair labor practice claim or inquiry of any kind, pending
against the Company or the Guarantors that could, individually or in the
aggregate, have a Material Adverse Effect; and (viii) to the knowledge of the
Company and the Guarantors, no employee or agent of the Company or the
Guarantors has committed any act or omission giving rise to liability for any
violation identified in subsection (vi) and (vii) above, other than such acts or
omissions that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(y)

Compliance with Environmental Laws. Each of the Company and the Subsidiaries
(i) is in compliance with all applicable U.S. and non-U.S. federal, state and
local laws and regulations relating to occupational health and safety (with
respect to hazardous or toxic substances or wastes), the pollution or protection
of the environment, hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of it under applicable
Environmental Laws and (iii) has not received notice of, and is not aware of,
any actual or potential liability under Environmental Laws, including for
damages to natural resources or the investigation or remediation of any
disposal, release or existence of hazardous or toxic substances or wastes,
pollutants or contaminants, in each case except where such non-compliance with
Environmental Laws, failure to receive and comply with required permits,
licenses or other approvals, or liability would

 



--------------------------------------------------------------------------------

Page 14

 

  not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any of the Subsidiaries has
been named as a potentially responsible party under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, or
any similar U.S. or non-U.S. state or local Environmental Laws or is otherwise
required by any Environmental Law to investigate or remediate any pollutants or
contaminants, except where such requirements would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, whether or
not arising from transactions in the ordinary course of business.

 

(z) Insurance. Each of the Company and the Subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks as are prudent and customary in the businesses in
which they are engaged. All material policies of insurance insuring the Company
or any of the Subsidiaries or their respective businesses, assets, employees,
officers and directors are in full force and effect. There are no material
claims by the Company or any of the Subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause. Neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business as now conducted and at a cost that would not, individually or in the
aggregate, result in a Material Adverse Effect.

 

(aa) Accounting System. The Company and each of the Subsidiaries make and keep
accurate books and records and maintain a system of internal accounting controls
and procedures sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences. The interactive data in XBRL
incorporated by reference in the Time of Sale Document and the Final Offering
Memorandum fairly present the information called for in all material respects
and are prepared in accordance with the SEC’s rules and guidelines applicable
thereto. Neither the Company nor the Guarantors has any “material weaknesses” or
“significant deficiencies” (each, as defined in Rule 12b-2 of the Exchange Act),
or is aware of any fraud, whether or not material, that involves management or
other employees who have a role in the internal controls of the Company or the
Guarantors (whether or not remediated) except as disclosed in the Time of Sale
Document and the Final Offering Memorandum in all material respects. Since the
date of the most recent evaluation of such disclosure controls and procedures
and internal controls, there have been no material changes in internal controls
or in other factors that could significantly affect internal controls, including
any corrective actions with regard to significant deficiencies and material
weaknesses.

 



--------------------------------------------------------------------------------

Page 15

 

(bb) Use of Proceeds; Solvency; Going Concern. On the Closing Date, after giving
pro forma effect to the Offering and the use of proceeds therefrom described
under the caption “Use of Proceeds” in the Time of Sale Document and Final
Offering Memorandum, the Company, on a consolidated basis, (i) will be Solvent
(as hereinafter defined), (ii) will have sufficient capital for carrying on its
business and (iii) will be able to pay its debts as they mature. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company on a consolidated basis, is not less than the total
amount required to pay the liabilities of the Company, on a consolidated basis,
on its total existing debts and liabilities (including contingent liabilities)
as they become absolute and matured; (ii) the Company, on a consolidated basis,
is able to pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the Time of Sale Document and Final Offering Memorandum, the
Company, on a consolidated basis, is not incurring debts or liabilities beyond
its ability to pay as such debts and liabilities mature; (iv) the Company, on a
consolidated basis, is not engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company, on a consolidated
basis, is engaged; and (v) the Company, on a consolidated basis, is not
otherwise insolvent under the standards set forth in Applicable Laws.

 

(cc) No Price Stabilization or Manipulation. Neither the Company nor any of its
affiliates (as defined in Rule 405 of the Securities Act) (“Affiliates”) has
and, to the Company’s knowledge, no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in, or that
has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Securities, whether to
facilitate the sale or resale of any of the Securities or otherwise, (ii) sold,
bid for, purchased, or paid anyone any compensation for soliciting purchases of,
any of the Securities, or (iii) except as disclosed in the Time of Sale Document
and the Final Offering Memorandum, paid or agreed to pay to any person any
compensation for soliciting another to purchase any of the Securities.

 

(dd) No Registration Required Under the Securities Act or Qualification Under
the TIA. Without limiting any provision herein, no registration under the
Securities Act and no qualification of the Indenture under the TIA is required
for the offer or sale of the Securities to the Initial Purchasers as
contemplated hereby or for the Exempt Resales, assuming (i) that the purchasers
in the Exempt Resales are QIBs or are not “U.S. persons” (as defined under
Regulation S of the Securities Act), (ii) the accuracy of the Initial
Purchasers’ representations contained herein regarding the absence of general
solicitation in connection with the sale of the Securities to the Initial
Purchasers and in the Exempt Resales and (iii) the Initial Purchasers’
compliance with the procedures set forth in Section 6.

 

(ee)

No Integration. The Securities will be, upon issuance, eligible for resale
pursuant to Rule 144A under the Securities Act and no other securities of the
Company are of the same

 



--------------------------------------------------------------------------------

Page 16

 

  class (within the meaning of Rule 144A under the Securities Act) as the
Securities and listed on a national securities exchange registered under
Section 6 of the Exchange Act, or quoted in a U.S. automated inter-dealer
quotation system. No securities of the Company of the same class as the
Securities have been offered, issued or sold by the Company or any of its
Affiliates within the six-month period immediately prior to the date hereof; and
the Company does not have any intention of making, and will not make, an offer
or sale of such securities of the Company of the same class as the Securities,
for a period of ninety days after the date of this Agreement, except for the
offering of the Securities as contemplated by this Agreement or the Registration
Rights Agreement. As used in this paragraph, the terms “offer” and “sale” have
the meanings specified in Section 2(a)(3) of the Securities Act.

 

(ff) No Directed Selling Efforts. None of the Company, any of its Affiliates or
other person acting on behalf of the Company has, with respect to Securities
sold outside the United States, offered the Securities to buyers qualifying as
“U.S. persons” (as defined in Rule 902 under the Securities Act) or engaged in
any directed selling efforts within the meaning of Rule 902 under the Securities
Act; the Company, any Affiliate of the Company and any person acting on behalf
of the Company have complied with and will implement the “offering restrictions”
within the meaning of such Rule 902; and neither the Company nor any of its
Affiliates has entered or will enter into any arrangement or agreement with
respect to the distribution of the Securities, except for this Agreement;
provided that no representation is made in this paragraph with respect to the
actions of the Initial Purchasers.

 

(gg) No Applicable Registration or Other Similar Rights. Except as disclosed in
the Time of Sale Document and the Final Offering Memorandum, there are no
persons with registration or other similar rights to have any equity or debt
securities of the Company or any Affiliate registered for sale under a
registration statement, except for rights (i) contained in the Registration
Rights Agreement or (ii) as have been duly waived.

 

(hh) Margin Requirements. None of the Transactions or the application of the
proceeds of the Securities will violate or result in a violation of Section 7 of
the Exchange Act (including, without limitation, Regulation T (12 C.F.R. Part
220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of
the Board of Governors of the Federal Reserve System).

 

(ii) Investment Company Act. The Company has been advised of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder (collectively, the “Investment Company Act”); as of the date hereof
and, after giving effect to the Offering and the use of proceeds of the
Offering, each of the Company and the Guarantors is not and will not be,
individually or on a consolidated basis, an “investment company” that is
required to be registered under the Investment Company Act; and following the
Closing, the Company and the Guarantors will conduct their businesses in a
manner so as not to be required to register under the Investment Company Act.

 



--------------------------------------------------------------------------------

Page 17

 

(jj) No Brokers. Neither the Company nor any of its Affiliates has engaged any
broker, finder, commission agent or other person (other than the Initial
Purchasers) in connection with the Offering or any of the Transactions, and
neither the Company nor any of its Affiliates is under any obligation to pay any
broker’s fee or commission in connection with such Transactions (other than
commissions or fees to the Initial Purchasers).

 

(kk) No Restrictions on Payments of Dividends. As of the Closing Date, except as
otherwise disclosed in the Time of Sale Document and the Final Offering
Memorandum, and except as prohibited or restricted under Applicable Law, there
will be no encumbrances or restrictions on the ability of any Subsidiary of the
Company (x) to pay dividends or make other distributions on such Subsidiary’s
capital stock or to pay any indebtedness to the Company or any other Subsidiary
of the Company, (y) to make loans or advances or pay any indebtedness to, or
investments in, the Company or any other Subsidiary or (z) to transfer any of
its property or assets to the Company or any other Subsidiary of the Company.

 

(ll) Sarbanes-Oxley. There is and has been no failure on the part of the Company
and the Subsidiaries or any of the officers and directors of the Company or any
of the Subsidiaries, in their capacities as such, to comply with any applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

 

(mm) Foreign Corrupt Practices Act. None of the Company or any Subsidiary, or to
the Company’s knowledge, any director, officer, employee, Affiliate or any agent
or other person acting on behalf of the Company or any Subsidiary has, in the
course of its actions for, or on behalf of, the Company or any Subsidiary, taken
any action, directly or indirectly, that would result in a violation by such
persons of the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”), including, without
limitation, (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any domestic government
official, “foreign official” (as defined in the FCPA) or employee from corporate
funds; (iii) violated or is in violation of any provision of the FCPA or any
applicable non-U.S. anti-bribery statute or regulation; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any domestic government official, such foreign official or employee.
The Company, its Subsidiaries and, to the knowledge of the Company, its
Affiliates, have conducted their business in compliance with the FCPA.

 

(nn) Money Laundering. The operations of the Company and the Subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened.

 



--------------------------------------------------------------------------------

Page 18

 

(oo) OFAC. Neither the Company nor the Subsidiaries nor, to the Company’s
knowledge, any director, officer, agent, employee or Affiliate of the Company or
any of the Subsidiaries or other person acting on their behalf is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”) nor is the Company or any of
its Subsidiaries located in a country or territory that is subject to U.S.
sanctions administered by OFAC; and the Company will not directly or indirectly
use the proceeds of the Offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC or that is in
Burma/Myanmar, Cuba, Iran, Libya, North Korea or in any other country that is at
the time subject to U.S. sanctions administered by OFAC or (ii) in any other
manner that will result in a violation by any person (including any person
participating in the Offering, whether as initial purchaser, advisor, investor
or otherwise) of any U.S. sanctions administered by OFAC.

 

(pp) Financial Services and Market Act. The Company has not taken or omitted to
take any action and will not take any action or omit to take any action (such as
issuing any press release or making any other public announcement referring to
the Offering without an appropriate stabilization legend) which may result in
the loss by the Initial Purchasers of the ability to rely on any stabilization
safe harbour provided by the Financial Conduct Authority of the United Kingdom
under the Financial Services and Markets Act 2000 (the “FSMA”); provided,
however, that an appropriate stabilization legend was not in the Preliminary
Offering Memorandum or the Pricing Supplement. The Company has been informed of
the guidance relating to stabilization provided by the Financial Conduct
Authority of the United Kingdom, in particular the guidance contained in Section
MAR 2 of the Financial Services Handbook.

 

(qq) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under
the Exchange Act), which (i) are designed to ensure that material information
relating to the Company, including its consolidated Subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated by management of the Company for effectiveness as of the end of
the Company’s most recent fiscal year; and (iii) are effective in all material
respects to perform the functions for which they were established. Since the end
of the Company’s most recent audited fiscal year, there have been no significant
deficiencies or material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
control over financial reporting that has occurred during its most recent fiscal
quarter that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

 



--------------------------------------------------------------------------------

Page 19

 

(rr) Medicare and Medicaid Programs. To the extent required in connection with
their respective businesses, each of the Company and its Subsidiaries has the
requisite provider number or other authorization to bill the Medicare program
and the respective Medicaid program in the state or states in which such entity
operates unless failure to maintain such provider number or other authorization
would not, individually or in the aggregate, have a Material Adverse Effect;
other than immaterial statements of deficiency that may arise in the ordinary
course of business, neither the Company nor any of its Subsidiaries is subject
to any pending or, to the Company’s knowledge, threatened or contemplated action
which could reasonably be expected to result either in a revocation of any
provider number or authorization or in the Company’s or any Subsidiary’s
exclusion from the Medicare or any state Medicaid programs; the Company’s and
each of its Subsidiaries’ business practices have been structured in a manner
reasonably designed to comply with the federal or state laws governing Medicare
and state Medicaid programs, including, without limitation, Sections 1320a-7a
and 1320a-7b of Title 42 of the United States Code, and the Company reasonably
believes that it is in compliance with such laws; the Company and its
Subsidiaries have taken reasonable actions designed to ensure that they do not:
(i) violate the False Claims Act, 31 U.S.C. §§ 3729-3733 or (ii) allow any
individual with an ownership or control interest (as defined in 42 U.S.C. §
1320a-3(a)(3)) in the Company or any of its Subsidiary or have any officer,
director or managing employee (as defined in 42 U.S.C. § 1320a-5(b)) of the
Company or any of its Subsidiaries who would be a person excluded from
participation in any federal health care program (as defined in 42 U.S.C. §
1320a-7b(f)) as described in 42 U.S.C. § 1320a-7(b)(8); and the Company and its
Subsidiaries have structured their respective businesses practices in a manner
designed to comply with the federal and state laws regarding physician ownership
of (or financial relationship with), and referral to, entities providing
healthcare-related goods or services, and with laws requiring disclosure of
financial interests held by physicians in entities to which they may refer
patients for the provisions of healthcare-related goods or services, and the
Company and its Subsidiaries are in compliance with such laws.

 

(ss) Expected Completion of the Transactions; Acquisition Representations and
Warranties. The Company expects that the Transactions will be consummated in all
material respects on the terms and by the date and as contemplated by the
Acquisition Agreement and the description thereof set forth in the Time of Sale
Document and the Final Offering Memorandum. All representations and warranties
of the Company in the Acquisition Agreement are true and correct in all material
respects, and to the Company’s knowledge, all representations and warranties of
the Seller and the RBS Seller in the Acquisition Agreement are true and correct
in all material respects. To the Company’s knowledge, each of the
representations and warranties contained in this Section 4 (other than clause
(h)) would be true and correct in all material respects if the Acquisition had
been completed and each of the subsidiaries acquired from the Seller were
subsidiaries of the Company as of the date hereof.

 



--------------------------------------------------------------------------------

Page 20

 

(tt) Certificates. Each certificate signed by any officer of the Company or any
of the Subsidiaries, delivered to the Initial Purchasers shall be deemed a
representation and warranty by the Company or any such Subsidiary (and not
individually by such officer) to the Initial Purchasers with respect to the
matters covered thereby.

5. Covenants of the Company and the Guarantors. Each of the Company and the
Guarantors, jointly and severally, covenants and agrees with the Initial
Purchasers as follows:

 

(a) Securities Law Compliance. To (i) advise the Initial Purchasers promptly
after obtaining knowledge (and, if requested by the Representatives, confirm
such advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or
state securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, untrue or that requires the
making of any additions to or changes in the Time of Sale Document, any Company
Additional Written Communication, or the Final Offering Memorandum, to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

 

(b) Offering Documents. To (i) furnish the Initial Purchasers, without charge,
as many copies of the Time of Sale Document and the Final Offering Memorandum,
and any amendments or supplements thereto, as the Initial Purchasers may
reasonably request, and (ii) promptly prepare, upon the Initial Purchasers’
reasonable request, any amendment or supplement to the Time of Sale Document or
Final Offering Memorandum that the Initial Purchasers, upon advice of legal
counsel, determine may be necessary in connection with Exempt Resales (and the
Company and the Guarantors hereby consent to the use of the Time of Sale
Document and the Final Offering Memorandum, and any amendments and supplements
thereto prepared by, or approved in writing, by the Company, by the Initial
Purchasers in connection with Exempt Resales).

 

(c)

Consent to Amendments and Supplements. Not to amend or supplement the Time of
Sale Document or the Final Offering Memorandum prior to the Closing Date, or at
any time prior to the completion of the resale by the Initial Purchasers of all
the Securities purchased by the Initial Purchasers, unless the Representatives
shall previously have been advised thereof and shall have provided its written
consent thereto. Before making, preparing, using, authorizing, approving or
referring to any Company Additional Written Communications, the Company will
furnish to the Representatives and counsel for the Representatives a copy of
such written communication for review and will not make,

 



--------------------------------------------------------------------------------

Page 21

 

  prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object within a reasonable amount of time.
The Company and the Guarantors consent to the use by the Initial Purchasers of a
Company Additional Written Communication that contains (A) information
describing the preliminary terms of the Securities or their offering or
(B) information that describes the final terms of the Securities or their
offering and that is included in or is subsequently included in the Final
Offering Memorandum, including by means of the Pricing Supplement.

 

(d) Preparation of Amendments and Supplements to Offering Documents. So long as
the Initial Purchasers shall hold any of the Securities, (i) if any event shall
occur as a result of which, in the reasonable judgment of the Company or the
Initial Purchasers, it becomes necessary or advisable to amend or supplement the
Time of Sale Document or the Final Offering Memorandum to correct any untrue
statement of a material fact or omission to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or if it is necessary to amend or supplement the Time
of Sale Document or the Final Offering Memorandum to comply with any Applicable
Law, to prepare, at the expense of the Company, an appropriate amendment or
supplement to the Time of Sale Document and the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Initial Purchasers) so that
(A) as so amended or supplemented, the Time of Sale Document and the Final
Offering Memorandum will not include an untrue statement of material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and
(B) the Time of Sale Document and the Final Offering Memorandum will comply with
Applicable Law and (ii) if in the reasonable judgment of the Company it becomes
necessary or advisable to amend or supplement the Time of Sale Document or the
Final Offering Memorandum so that the Time of Sale Document and the Final
Offering Memorandum will contain all of the information specified in, and meet
the requirements of, Rule 144A(d)(4) of the Securities Act, to prepare an
appropriate amendment or supplement to the Time of Sale Document or the Final
Offering Memorandum (in form and substance reasonably satisfactory to the
Initial Purchasers) so that the Time of Sale Document or the Final Offering
Memorandum, as so amended or supplemented, will contain the information
specified in, and meet the requirements of, such Rule.

 

(e) “Blue Sky” Law Compliance. To cooperate with the Initial Purchasers and the
Initial Purchasers’ counsel in connection with the qualification of the
Securities under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions as the Initial Purchasers may request and continue such
qualification in effect so long as reasonably required for Exempt Resales. The
Company will advise the Initial Purchasers promptly of the suspension of any
such exemption relating to the Securities for offering, sale or trading in any
jurisdiction that the Company has been informed by the Initial Purchasers is a
jurisdiction into which Securities were sold by the Initial Purchasers or any
initiation or threat of any proceeding for any such purpose, in each case, of
which it becomes aware, and in the event of the issuance of any order suspending
such exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.

 



--------------------------------------------------------------------------------

Page 22

 

(f) Payment of Expenses. Whether or not any of the Offering or the Transactions
are consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document and the Final Offering Memorandum
and all amendments and supplements thereto (including, without limitation,
financial statements and exhibits), and all other agreements, memoranda,
correspondence and other documents prepared and delivered in connection
herewith, (B) the negotiation, printing, processing and distribution (including,
without limitation, word processing and duplication costs) and delivery of, each
of the Transaction Documents, (C) the preparation, issuance and delivery of the
Securities, (D) the qualification of the Securities for offer and sale under the
securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions (including
reasonable fees and disbursements of the Initial Purchasers’ counsel relating
thereto), (E) furnishing such copies of the Time of Sale Document and the Final
Offering Memorandum, and all amendments and supplements thereto, as may
reasonably be requested for use by the Initial Purchasers and (F) the
performance of the obligations of the Company and the Guarantors obligations
under the Registration Rights Agreement, including but not limited to the
Exchange Offer, the Exchange Offer Registration Statement and any Shelf
Registration Statement, (ii) all fees and expenses of the counsel, accountants
and any other experts or advisors retained by the Company or the Guarantors,
(iii) all fees and expenses (including fees and expenses of counsel) of the
Company or the Guarantors in connection with approval of the Securities by DTC
for “book-entry” transfer, (iv) all fees charged by rating agencies in
connection with the rating of the Securities, (v) all fees and expenses
(including reasonable fees and expenses of counsel) of the Trustee, (vi) any
filing fees incident to, and any reasonable fees and disbursements of Initial
Purchasers’ counsel in connection with the review, if any, by the Financial
Industry Regulatory Authority, Inc. of the terms of the sale of the Securities
or the Exchange Notes and (vii) the Initial Purchasers’ reasonable out-of-pocket
expenses incurred in connection with the Offering, including 50% of the cost of
any chartered aircraft; provided that the Initial Purchasers shall pay their own
legal expenses, except as otherwise provided in clauses (i)(D) and (vi) above
and Sections 8 and 9 of this Agreement.

 

(g) Use of Proceeds. To use the proceeds of the Offering in the manner described
in the Time of Sale Document and the Final Offering Memorandum under the caption
“Use of Proceeds.”

 

(h) Transaction Documents. To do and perform all things required to be done and
performed under the Transaction Documents prior to and after the Closing Date.

 

(i) Integration. Not to, and to ensure that no Affiliate of the Company will,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that would be integrated
with the sale of the Securities in a manner that would require the registration
under the Securities Act of the sale to the Initial Purchasers or to the
Subsequent Purchasers of the Securities.

 

(j) Stabilization or Manipulation. Not to take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Securities or any other
reference security, whether to facilitate the sale or resale of the Securities
or otherwise.

 



--------------------------------------------------------------------------------

Page 23

 

(k) DTC. To comply with the representation letter of the Company to DTC relating
to the approval of the Securities by DTC for “book-entry” transfer.

 

(l) Additional Filings; Rule 144A Information. Prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, the Company shall file, on a timely basis, with the SEC and the
NASDAQ National Market all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. Additionally, for so long as any of the
Securities remain outstanding, during any period in which the Company is not
subject to Section 13 or 15(d) of the Exchange Act, to make available, upon
request, to any owner of the Securities in connection with any sale thereof and
any prospective Subsequent Purchasers of such Securities from such owner, the
information required by Rule 144A(d)(4) under the Securities Act.

 

(m) Furnish Trustee and Noteholder Reports. For so long as any of the Securities
remain outstanding, to furnish to the Initial Purchasers, upon request, copies
of all reports and other communications (financial or otherwise) furnished by
the Company to the Trustee or to the holders of the Securities and, as soon as
available, copies of any reports or financial statements furnished to or filed
by the Company with the SEC or any national securities exchange on which the
Securities may be listed.

 

(n) Additional Offering Materials. Except in connection with the Exchange Offer
or the filing of the Shelf Registration Statement, not to, and not to authorize
or permit any person acting on its behalf to, (i) distribute any offering
material in connection with the offer and sale of the Securities other than the
Time of Sale Document and the Final Offering Memorandum and any Company
Additional Written Communications (used in accordance with this Agreement) and
any amendments and supplements to the Preliminary Offering Memorandum or the
Final Offering Memorandum or any Company Additional Written Communication
prepared in compliance with this Agreement, (ii) solicit any offer to buy or
offer to sell the Securities by means of any form of general solicitation or
general advertising (including, without limitation, as such terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act, or
(iii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and all such persons will comply with the
offering restrictions requirement of Regulation S.

 

(o) Sale of Restricted Securities. During the one year period after the Closing
Date (or such shorter period as may be provided for in Rule 144 under the
Securities Act, as the same may be in effect from time to time), to not, and to
not permit any current or future Subsidiaries of either the Company or any other
Affiliates controlled by the Company to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
the Company, any current or future Subsidiaries or any other Affiliates
controlled by the Company, except pursuant to an effective registration
statement under the Securities Act.

 



--------------------------------------------------------------------------------

Page 24

 

(p) Stamp Taxes. To pay all stamp or other issuance or transfer taxes or duties
other similar fees or charges which may be imposed by any governmental or
regulatory authority in connection with the execution and delivery of this
Agreement or the issuance or sale of the Securities to the Initial Purchasers
pursuant to this Agreement.

 

(q) Good Standings. To deliver to the Initial Purchasers on the Closing Date
satisfactory evidence of the good standing of the Company and the Guarantors in
their respective jurisdictions of organization and the good standing of the
Company and the Subsidiaries in such other jurisdictions as the Initial
Purchasers may reasonably request, in each case in writing or any standard form
of telecommunication, from the appropriate governmental authorities of such
jurisdictions.

 

(r) Investment Company. For a period of two years following the Closing Date,
the Company and its Subsidiaries will conduct their businesses in a manner so as
to not be required to register under the Investment Company Act.

 

(s) Lock–up. During the period beginning from the date hereof and continuing
until the date that is 90 days after the Closing Date, not to, directly or
indirectly, offer, sell, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of Rule 16a-1
under the Exchange Act, or otherwise dispose of, or announce the offering of, or
file any registration statement under the Securities Act in respect of, any
securities of the Company that are substantially similar to the Securities
(except as provided hereunder) without the prior written consent of Merrill
Lynch (which consent may be withheld at the sole discretion of Merrill Lynch).

 

(t) Legended Securities. Each certificate for a Note will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

6. Representations and Warranties of the Initial Purchasers. Each Initial
Purchaser, severally and not jointly, represents and warrants to, and agrees
with the Company and the Guarantors, that:

 

(a) Initial Purchasers’ Status, Resale Terms. It is a “QIB” (as defined in Rule
144A under the Securities Act) and it will offer the Securities for resale only
upon the terms and conditions set forth in this Agreement and in the Time of
Sale Document and the Final Offering Memorandum. It is purchasing the Securities
pursuant to a private sale exemption from registration under the Securities Act.

 

(b) Resale of Securities. It will solicit offers to buy the Securities only
from, and will offer and sell the Securities only to, persons reasonably
believed by the Initial Purchasers (A) to be QIBs or (B) to not be “U.S.
persons” (as defined under Regulation S under the Securities Act) and in
compliance with laws applicable to such persons in jurisdictions outside of the
United States; provided, however, that in purchasing such Securities, such
persons are deemed to have represented and agreed as provided under the caption
“Notice to Investors” contained in the Time of Sale Document and the Final
Offering Memorandum.

 



--------------------------------------------------------------------------------

Page 25

 

(c) General Solicitation. No form of general solicitation or general advertising
in violation of the Securities Act has been or will be used nor will any offers
in any manner involving a public offering within the meaning of Section 4(2) of
the Securities Act or, with respect to Securities to be sold in reliance on
Regulation S, by means of any directed selling efforts be made by such Initial
Purchasers or any of its representatives in connection with the offer and sale
of any of the Securities.

 

(d) Subsequent Purchaser Notifications.

(i) Resales Under Rule 144A. It will take reasonable steps to inform persons
acquiring Securities from the Initial Purchasers in the United States that the
Securities (A) have not been and will not be registered under the Securities
Act, (B) are being sold to them without registration under the Securities Act in
reliance on Rule 144A and (C) may not be offered, sold or otherwise transferred
except (D) to the Company, (2) outside the United States in accordance with
Regulation S or (3) inside the United States in accordance with (x) Rule 144A to
a person whom the seller reasonably believes is a QIB that is purchasing such
Securities for its own account or for the account of a QIB to whom notice is
given that the offer, sale or transfer is being made in reliance on Rule 144A or
(y) pursuant to another available exemption from registration under the
Securities Act.

(ii) Resales under Regulation S. It agrees that, at or prior to confirmation of
sale of the Securities, other than a sale pursuant to Rule 144A, it will have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases the Securities from it during the 40-day
distribution compliance period referred to in Rule 903 under the Securities Act
a confirmation or notice in accordance with Regulation S.

7. Conditions. The obligations of the Initial Purchasers to purchase the
Securities under this Agreement are subject to the performance by each of the
Company and the Guarantors of their respective covenants and obligations
hereunder and the satisfaction of each of the following conditions:

 

(a) Representations, Warranties and Agreements. As of the date hereof and as of
the Closing Date, all the representations and warranties of the Company and the
Guarantors contained in this Agreement shall be true and correct. On or prior to
the Closing Date, the Company and each Guarantor shall have performed or
complied with all of the agreements and satisfied all conditions on their
respective parts to be performed, complied with or satisfied pursuant to the
Transaction Documents.

 

(b) Closing Deliverables. The Initial Purchasers shall have received on the
Closing Date:

(i) Officers’ Certificate. A certificate dated the Closing Date, signed by
(1) the Chief Executive Officer and (2) the principal financial or accounting
officer of the Company and the Guarantors, on behalf of the Company and the
Guarantors, to the effect that (a) the representations and warranties set forth
in

 



--------------------------------------------------------------------------------

Page 26

 

Section 4 hereof are true and correct in all material respects with the same
force and effect as though expressly made at and as of the Closing Date, (b) the
Company and the Guarantors have performed and complied with all agreements and
satisfied all conditions in all material respects on its part to be performed or
satisfied at or prior to the Closing Date, (c) at the Closing Date, since the
date hereof, no event or events have occurred, no information has become known
nor does any condition exist that, individually or in the aggregate, would have
a Material Adverse Effect (including on a pro forma basis after giving effect to
the Acquisition), (d) since the date of the most recent financial statements in
the Time of Sale Document and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), other than as described
in the Time of Sale Document and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof) or contemplated hereby,
neither the Company, the Guarantors nor any other Subsidiary has incurred any
liabilities or obligations, direct or contingent, not in the ordinary course of
business, that are material to the Company and the Subsidiaries, taken as a
whole, or entered into any transactions not in the ordinary course of business
that are material to the business, condition (financial or otherwise) or results
of operations or prospects of the Company and the Subsidiaries, taken as a
whole, and there has not been any change in the capital stock or long-term
indebtedness of the Company, the Guarantors or any other Subsidiary of the
Company that is material to the business, condition (financial or otherwise) or
results of operations or prospects of the Company and the Subsidiaries, taken as
a whole, and that such statements shall also be true and correct on a pro forma
basis after giving effect to the Acquisition, (e) to his knowledge, the sale of
the Securities has not been enjoined (temporarily or permanently) and (f) to the
effect of Section 7(f) below.

(ii) Secretary’s Certificate. A certificate, dated the Closing Date, executed by
the Secretary of the Company and each Guarantor, certifying such customary
matters as the Initial Purchasers may reasonably request.

(iii) Good Standing Certificates. A certificate evidencing good standing of the
Company and the Guarantors in their respective jurisdictions of organization as
of a recent date. A certificate evidencing qualification by such entity as a
foreign corporation in good standing issued by the Secretaries of State (or
comparable office) as of a recent date in such other jurisdictions as the
Initial Purchasers may reasonably request.

(iv) CFO’s Certificate. A certificate of the Chief Financial Officer of the
Company, dated the Closing Date, relating to certain financial information
included or incorporated by reference in the Time of Sale Document and the Final
Offering Memorandum, substantially in the form of Exhibit B attached hereto.

(v) Company Counsel Opinion. The opinion and negative assurance letter of Waller
Lansden Dortch & Davis, LLP, counsel to the Company and the Guarantors, dated
the Closing Date and addressed to the Initial Purchasers, substantially in the
form of Exhibit A-1 attached hereto and (ii) the opinion and

 



--------------------------------------------------------------------------------

Page 27

 

negative assurance letter of Stephenson Harwood LLP, United Kingdom counsel to
the Company, dated the Closing Date and addressed to the Initial Purchasers,
substantially in the form of Exhibit A-2 attached hereto.

(vi) Local Counsel Opinions. The opinion of (a) Lewis and Roca LLP, counsel to
the Guarantors organized in Arizona and New Mexico, (b) Dover Dixon Horne PLLC,
counsel to the Guarantors organized in Arkansas, (c) Carlton Fields, P.A.,
counsel to the Guarantors organized in Florida, (d) Sanders & Ranck, P.C.,
counsel to the Guarantors organized in Georgia, (e) Frost Brown Todd LLC,
counsel to the Guarantors organized in Indiana, (f) Goulston & Storrs, counsel
to the Guarantors organized in Massachusetts, (g) Adams and Reese LLP, counsel
to the Guarantors organized in Mississippi, (h) Karell, Dyre, Haney PLLP,
counsel to the Guarantors organized in Montana, (i) Ice Miller LLP, counsel to
the Guarantors organized in Ohio, (j) McAfee & Tate, counsel to the Guarantors
organized in Oklahoma, (k) Pepper Hamilton LLP, counsel to the Guarantors
organized in Pennsylvania, (l) Nelson Mullins, counsel to the Guarantors
organized in South Carolina, (m) McGuire, Craddock & Strother, P.C., counsel to
the Guarantors organized in Texas, in each case, dated the Closing Date,
addressed to the Initial Purchasers and in form and substance reasonably
acceptable to the Initial Purchasers.

(vii) Initial Purchasers Counsel Opinion. An opinion and negative assurance
letter, dated the Closing Date, of Davis Polk & Wardwell LLP, counsel to the
Initial Purchasers, in form satisfactory to the Initial Purchasers covering such
matters as are customarily covered in such opinions.

(viii) Comfort Letters. The Initial Purchasers shall have received from each of
the Independent Accountants: (A) a customary initial comfort letter delivered
according to Statement of Auditing Standards No. 72 (or any successor bulletin),
dated the date hereof, in form and substance reasonably satisfactory to the
Initial Purchasers and their counsel, with respect to the financial statements
and certain financial information contained in the Time of Sale Document and the
Final Offering Memorandum, and (B) a customary “bring-down” comfort letter,
dated the Closing Date, in form and substance reasonably satisfactory to the
Initial Purchasers and their counsel, which includes, among other things, a
reaffirmation of the statements made in its initial letter furnished pursuant to
clause (A) with respect to such financial statements and financial information
contained in the Time of Sale Document and the Final Offering Memorandum.

(ix) Additional Documents. The Initial Purchasers and counsel for the Initial
Purchasers shall have received such information, documents and opinions as they
may reasonably request for the purposes of enabling them to pass upon the
issuance and sale of the Securities as contemplated herein, or in order to
evidence the accuracy of any of the representations and warranties, or the
satisfaction of any of the conditions or agreements, herein contained.

 



--------------------------------------------------------------------------------

Page 28

 

(c) Executed Documents. The Initial Purchasers shall have received fully
executed copies of each Transaction Document (each of which shall be in full
force and effect) and each opinion, certificate, letter and other document to be
delivered in connection with the Offering or any other Transaction.

 

(d) Consummation of the Acquisition. The Acquisition shall be consummated
substantially concurrently with the Closing of the Offering.

 

(e) No Material Adverse Change. Subsequent to the date of this Agreement, there
shall not have been any Material Adverse Change (including on a pro forma basis
after giving effect to the Acquisition) that could, in the sole judgment of the
Initial Purchasers, be expected to (i) make it impracticable or inadvisable to
proceed with the offering, sale or delivery of the Securities on the terms and
in the manner contemplated by this Agreement, the Time of Sale Document and the
Final Offering Memorandum, or (ii) materially impair the investment quality of
any of the Securities.

 

(f) No Ratings Agency Change. Subsequent to the date of this Agreement, there
shall not have occurred any downgrading, nor shall any notice have been given of
any intended or potential downgrading or of any review for a possible change
that does not indicate the direction of the possible change, in the rating
accorded any securities of the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization” as such term is defined
for purposes of Section 3(a)(62) of the Exchange Act.

 

(g) No Hostilities. There shall not have occurred any outbreak or escalation of
hostilities or other national or international calamity or crisis, including
acts of terrorism, or material adverse change or material disruption in economic
conditions in, or in the financial markets of, the United States (it being
understood that any such change or disruption shall be relative to such
conditions and markets as in effect on the date hereof), if the effect of such
outbreak, escalation, calamity, crisis, act or material adverse change in the
economic conditions in, or in the financial markets of, the United States could
be reasonably expected to make it, in the Representatives’ sole judgment,
impracticable or inadvisable to market or proceed with the offering or delivery
of the Securities on the terms and in the manner contemplated in the Time of
Sale Document and the Final Offering Memorandum or to enforce contracts for the
sale of any of the Securities.

 

(h) No Suspension in Trading; Banking Moratorium. There shall not have occurred
(i) any suspension of trading in the Company’s common stock by the SEC or the
NASDAQ National Market, (ii) any suspension or limitation of trading generally
in securities on the New York Stock Exchange, the American Stock Exchange or the
NASDAQ National Market, (iii) any setting of limitations on prices for
securities generally on any such exchange or market (iv) the declaration of a
banking moratorium by any Governmental Authority or (v) the taking of any action
by any Governmental Authority after the date hereof in respect of its monetary
or fiscal affairs that, in the case of any of the foregoing clauses of this
paragraph, in the Initial Purchasers’ sole judgment could reasonably be expected
to have a material adverse effect on the financial markets in the United States
or elsewhere.

 



--------------------------------------------------------------------------------

Page 29

 

(i) Corporate Proceedings. All corporate proceedings and other legal matters
incident to the authorization, form and validity of the Transaction Documents
and the Transactions and all other legal matters relating of the offering,
issuance and sale of the Securities and the Transactions shall be reasonably
satisfactory in all material respects to counsel to the Initial Purchasers; and
the Company shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.

 

  8. Indemnification and Contribution.

 

(a) Indemnification by the Company and the Guarantors. The Company and each of
the Guarantors, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
losses, claims, damages, liabilities or expenses of any kind to which such
Initial Purchaser, affiliate, director, officer, employee or such controlling
person may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company), insofar as any such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) arise out of or
are based upon:

(i) any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Time of Sale Document, any
Company Additional Written Communication or the Final Offering Memorandum, or
any amendment or supplement thereto;

(ii) the omission or alleged omission to state, in the Preliminary Offering
Memorandum, the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, or any amendment or supplement
thereto, a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; or

(iii) the violation of any laws or regulations of foreign jurisdictions where
Securities have been offered or sold;

and, subject to the provisions hereof, will reimburse, as incurred, such Initial
Purchaser and its affiliates, directors, officers, employees and each such
controlling persons for any reasonable legal or other expenses (including the
reasonable fees and disbursements of counsel chosen by the Representatives and
incurred in accordance with the provisions of Section 8(c)) incurred by such
person in connection with investigating, defending against, settling,
compromising, paying or appearing as a third-party witness in connection with
any such loss, claim, damage, liability, expense or action in respect thereof;
provided, however, the Company and the Guarantors will not be liable in any such
case to the extent (but only to the extent) that a court of competent
jurisdiction shall have determined by a final, unappealable judgment that such
loss, claim, damage, liability or expense resulted solely from any untrue
statement or alleged untrue statement or omission or

 



--------------------------------------------------------------------------------

Page 30

 

alleged omission made in the Preliminary Offering Memorandum, the Time of Sale
Document, any Company Additional Written Communication or the Final Offering
Memorandum, or any amendment or supplement thereto, in reliance upon and in
conformity with written information concerning the Initial Purchasers furnished
to the Company by the Representatives specifically for use therein, it being
understood and agreed that the only such information furnished by the
Representatives to the Company consists of the information set forth in Section
13 hereof. The indemnity agreement set forth in this Section 8 shall be in
addition to any liability that the Company and the Guarantors may otherwise
have.

 

(b) Indemnification by the Initial Purchasers. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless each of the Company,
each of the Guarantors and their respective affiliates, directors, officers,
employees and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act against
any losses, claims, damages, liabilities or expenses to which the Company, such
Guarantors or any such affiliate, director, officer, employee or controlling
person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as a court of competent jurisdiction shall have determined by
a final, unappealable judgment that such losses, claims, damages, liabilities or
expenses (or actions in respect thereof) have resulted solely from (i) any
untrue statement or alleged untrue statement of any material fact contained in
the Preliminary Offering Memorandum, the Time of Sale Document or the Final
Offering Memorandum or any amendment or supplement thereto or (ii) the omission
or the alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case to the extent (but only to the extent) that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information concerning the
Initial Purchasers furnished to the Company by the Representatives specifically
for use therein as set forth in Section 13; and, subject to the limitation set
forth immediately preceding this clause, will reimburse, as incurred, any
reasonable legal or other expenses (including the fees and disbursements of
counsel incurred in accordance with the provisions of Section 8(c)) incurred by
the Company, each of the Guarantors or any such affiliate, director, officer,
employee or controlling person in connection with any such loss, claim, damage,
liability, expense or action in respect thereof. The indemnity agreement set
forth in this Section shall be in addition to any liability that the Initial
Purchasers may otherwise have.

 

(c)

Notifications and Other Indemnification Procedures. As promptly as reasonably
practicable after receipt by an indemnified party under this Section 8 of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section 8, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under Section 8(a) or (b) above unless and
only to the extent it is materially prejudiced by such failure (through the
forfeiture of substantive rights and defenses) and (ii) will not, in any event,
relieve the indemnifying party from any obligations to any

 



--------------------------------------------------------------------------------

Page 31

 

  indemnified party other than the indemnification obligation provided in
Section 8(a) and (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may elect, jointly with any other indemnifying party
similarly notified by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have been advised by counsel that a conflict may arise between the positions of
the indemnifying party and the indemnified party in conducting the defense of
any such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, the
indemnifying party will not be liable to such indemnified party under this
Section 8 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (in addition to local counsel) in any one action or
separate but substantially similar actions in the same jurisdiction arising out
of the same general allegations or circumstances, designated by the
Representatives in the case of Section 8(a) or the Company in the case of
Section 8(b), representing the indemnified parties under such Section 8(a) or
(b), as the case may be, who are parties to such action or actions), (ii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of the action, in each of which cases the fees
and expenses of counsel shall be at the expense of the indemnifying party and
shall be paid as they are incurred. After such notice from the indemnifying
party to such indemnified party, the indemnifying party will not be liable for
the costs and expenses of any settlement of such action effected by such
indemnified party without the prior written consent of the indemnifying party
(which consent shall not be unreasonably withheld), unless such indemnified
party waived in writing its rights under this Section 8, in which case the
indemnified party may effect such a settlement without such consent.

 



--------------------------------------------------------------------------------

Page 32

 

(d) Settlements. No indemnifying party shall be liable under this Section 8 for
any settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 8, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request or disputed in
good faith the indemnified party’s entitlement to such reimbursement prior to
the date of such settlement. No indemnifying party shall, without the prior
written consent of the indemnified party (which consent shall not be
unreasonably withheld), effect any settlement or compromise of any pending or
threatened proceeding in respect of which the indemnified party is or could have
been a party, or indemnity could have been sought hereunder by the indemnified
party, unless such settlement (A) includes an unconditional written release of
the indemnified party, in form and substance satisfactory to the indemnified
party, from all liability on claims that are the subject matter of such
proceeding and (B) does not include any statement as to an admission of fault,
culpability or failure to act by or on behalf of the indemnified party.

 

(e)

Contribution. In circumstances in which the indemnity agreements provided for in
this Section 8 are unavailable to, or insufficient to hold harmless, an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses (or actions in respect thereof), each indemnifying party, in order to
provide for just and equitable contributions, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect (i) the relative benefits received by
the indemnifying party or parties, on the one hand, and the indemnified party,
on the other hand, from the Offering or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, not only such relative
benefits but also the relative fault of the indemnifying party or parties, on
the one hand, and the indemnified party, on the other hand, in connection with
the statements or omissions or alleged statements or omissions that resulted in
such losses, claims, damages, liabilities or expenses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, shall be deemed to be in the same
proportion as the total proceeds from the Offering (before deducting expenses)
received by the Company bear to the total discounts and commissions received by
the Initial Purchasers. The relative fault

 



--------------------------------------------------------------------------------

Page 33

 

  of the parties shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or the Initial Purchasers pursuant to
Section 8(b) above, on the other hand, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or alleged statement or omissions, and any other equitable
considerations appropriate in the circumstances.

 

(f) Equitable Consideration. The Company, the Guarantors and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution determined pursuant to Section 8(e) were determined by pro rata or
per capita allocation (even if the Initial Purchasers were treated as one entity
for such purpose) or by any other method of allocation that does not take into
account the equitable considerations referred to in Section 8(e).
Notwithstanding any other provision of this Section 8, no Initial Purchaser
shall be obligated to make contributions hereunder that in the aggregate exceed
the total discounts, commissions and other compensation received by such Initial
Purchaser under this Agreement, less the aggregate amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of the
untrue or alleged untrue statements or the omissions or alleged omissions to
state a material fact. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 8 are several, and not joint, in proportion to their respective
commitments as set forth opposite their names in Schedule I. For purposes of
Section 8(e), each director, officer and employee of an Initial Purchaser, and
each person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, shall have
the same rights to contribution as such Initial Purchaser, and each director,
officer and employee of the Company and the Guarantors, and each person, if any,
who controls the Company or any of the Guarantors within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, shall have
the same rights to contribution as the Company and the Guarantors.

9. Termination. The Representatives may terminate this Agreement at any time
prior to the Closing Date by written notice to the Company if any of the events
described in Sections 7(e) (No Material Adverse Change), 7(g) (No Hostilities)
or 7(h) (No Suspension in Trading; Banking Moratorium) shall have occurred or if
the conditions set forth in Section 7 hereof are not satisfied or waived at or
prior to the Closing Date. Any termination pursuant to this Section 9 shall be
without liability on the part of (a) the Company or the Guarantors to the
Initial Purchasers, except that the Company and the Guarantors shall be
obligated to reimburse the expenses of the Initial Purchasers pursuant to
Section 5(f) hereof, together with any other reasonable legal fees and expenses
incurred by the Initial Purchasers in connection with the Offering, or (b) the
Initial Purchasers to the Company or the Guarantors, except, in the case of each
of clauses (a) and (b), that the provisions of Sections 8 and 10 hereof shall at
all times be effective and shall survive such termination.

10. Survival. The representations and warranties, covenants, indemnities and
contribution and expense reimbursement provisions and other agreements of the
parties hereto

 



--------------------------------------------------------------------------------

Page 34

 

set forth in or made pursuant to this Agreement shall remain operative and in
full force and effect, and will survive, regardless of (i) any investigation, or
statement as to the results thereof, made by or on behalf of such party,
(ii) the acceptance of the Securities, and payment for them hereunder, and
(iii) any termination of this Agreement.

11. Default of One or More of the Several Initial Purchasers. If any one or more
of the several Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on the Closing Date, and the
aggregate amount of Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase does not exceed 10%
of the aggregate amount of the Securities to be purchased on such date, the
other Initial Purchasers shall be obligated, severally, in the proportions that
the amount of Securities set forth opposite their respective names on Schedule I
bears to the aggregate amount of Securities set forth opposite the names of all
such non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Initial Purchasers with the consent of the non-defaulting
Initial Purchasers, to purchase the Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase on the
Closing Date. If any one or more of the Initial Purchasers shall fail or refuse
to purchase Securities and the aggregate amount of Securities with respect to
which such default occurs exceeds 10% of the aggregate amount of Securities to
be purchased on the Closing Date, and arrangements satisfactory to the Initial
Purchasers and the Company for the purchase of such Securities are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of Sections
5(f), 8 and 9 hereof shall at all times be effective and shall survive such
termination. In any such case either the Initial Purchasers or the Company shall
have the right to postpone the Closing Date, but in no event for longer than
seven days in order that the required changes, if any, to the Final Offering
Memorandum or any other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 11. Any action taken under this Section 11 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

12. No Advisory or Fiduciary Relationship. The Company and the Guarantors
acknowledge and agree that: (i) the purchase and sale of the Securities pursuant
to this Agreement, including the determination of the offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Initial Purchaser is and has been acting solely as a
principal and is not the agent or fiduciary of the Company and the Guarantors,
or their respective affiliates, stockholders, creditors or employees or any
other party; (iii) no Initial Purchaser has assumed nor will assume an advisory
or fiduciary responsibility in favor of the Company or any Guarantor with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company or any Guarantor on other matters) or any other
obligation to the Company or any Guarantor except the obligations expressly set

 



--------------------------------------------------------------------------------

Page 35

 

forth in this Agreement; (iv) the several Initial Purchasers and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Guarantors, and
the several Initial Purchasers have no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) no
Initial Purchaser has provided any legal, accounting, regulatory or tax advice
with respect to the Offering, and the Company and the Guarantors have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate.

13. Information Supplied by Initial Purchasers. Each of the Company and the
Guarantors acknowledge that, for purposes of Section 4(d) and Section 8, the
only information that the Initial Purchasers have furnished to the Company
specifically for use in the Preliminary Offering Memorandum or the Final
Offering Memorandum are the statements set forth in the first sentence of the
fifth paragraph, the second and third sentences of the sixth paragraph, the
ninth paragraph and the nineteenth paragraph under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.

14. Miscellaneous.

 

(a) Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to: Acadia Healthcare Company,
Inc., 830 Crescent Centre Drive, Suite 610, Franklin, TN 37067, Attention:
Christopher L. Howard, Executive Vice President, General Counsel and Secretary,
with a copy to: Waller Lansden Dortch & Davis, LLP, James H. Nixon, III, 511
Union Street, Suite 2700, Nashville, TN 37219, and (ii) if to the Initial
Purchasers, to: Merrill Lynch, Pierce, Fenner & Smith Incorporated, One Bryant
Park, New York, New York 10036 (Facsimile: 212-901-7897), Attention: HY Legal
Department and Jefferies LLC, 520 Madison Avenue, New York, New York 10022, with
a copy to Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York
10017 (Facsimile: 212-701-5111), Attention: Michael Kaplan (or in any case to
such other address as the person to be notified may have requested in writing).

 

(b) Beneficiaries. This Agreement has been and is made solely for the benefit of
and shall be binding upon the Company, the Guarantors, the Initial Purchasers
and to the extent provided in Section 8 hereof, the controlling persons,
affiliates, officers, directors, partners, employees, representatives and agents
referred to in Section 8 hereof and their respective heirs, executors,
administrators, successors and assigns, all as and to the extent provided in
this Agreement, and no other person shall acquire or have any right under or by
virtue of this Agreement. The term “successors and assigns” shall not include a
purchaser of any of the Securities from the Initial Purchasers merely because of
such purchase. Notwithstanding the foregoing, it is expressly understood and
agreed that each purchaser who purchases Securities from the Initial Purchasers
is intended to be a beneficiary of the covenants of the Company and the
Guarantors contained in the Registration Rights Agreement to the same extent as
if the Securities were sold and those covenants were made directly to such
purchaser by the Company and the Guarantors, and each such purchaser shall have
the right to take action against the Company and the Guarantors to enforce, and
obtain damages for any breach of, those covenants.

 



--------------------------------------------------------------------------------

Page 36

 

(c) Authority of the Representatives. Any action by the Initial Purchasers
hereunder may be taken by the Representatives on behalf of the Initial
Purchasers, and any such action taken by the Representatives shall be binding
upon the Initial Purchasers.

 

(d) Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York. Each of the Company, the Guarantors and the Initial Purchasers hereby
expressly and irrevocably (i) submits to the non-exclusive jurisdiction of the
federal and state courts sitting in the Borough of Manhattan in the City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the Transactions, and (ii) waives (a) its right to a trial by jury in any legal
action or proceeding relating to this Agreement, the Transactions or any course
of conduct, course of dealing, statements (whether verbal or written) or actions
of the Initial Purchasers or the Company and the Guarantors, as applicable, and
for any counterclaim related to any of the foregoing and (b) any obligation
which it may have or hereafter may have to the laying of venue of any such
litigation brought in any such court referred to above and any claim that any
such litigation has been brought in an inconvenient forum.

 

(e) Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof, including the Amended and Restated
Engagement Letter, dated as of June 9, 2014, between the Company and Merrill
Lynch, to the extent this Agreement is inconsistent therewith. This Agreement
may be executed in two or more counterparts, each one of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(g) Separability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(h) Amendment. This Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by all of the signatories
hereto.

 



--------------------------------------------------------------------------------

Page 37

 

Please confirm that the foregoing correctly sets forth the agreement between the
Company, the Guarantors and the Initial Purchasers.

 

Very truly yours,

 

ACADIA HEALTHCARE COMPANY, INC.

By:  

/s/ Christopher L. Howard

  Name:   Christopher L. Howard   Title:   Executive Vice President, General
Counsel and Secretary

Acadia – Purchase Agreement

 



--------------------------------------------------------------------------------

Page 38

 

GUARANTORS:

 

ABILENE BEHAVIORAL HEALTH, LLC

ABILENE HOLDING COMPANY, LLC

ACADIA MANAGEMENT COMPANY, LLC

ACADIA MERGER SUB, LLC

ACADIANA ADDICTION CENTER, LLC

ASCENT ACQUISITION CORPORATION

ASCENT ACQUISITION CORPORATION - CYPDC

ASCENT ACQUISITION CORPORATION - PSC

AUSTIN BEHAVIORAL HOSPITAL, LLC

BCA OF DETROIT, LLC

BEHAVIORAL CENTERS OF AMERICA, LLC

CASCADE BEHAVIORAL HOSPITAL, LLC

CENTERPOINTE COMMUNITY BASED SERVICES, LLC

COMMODORE ACQUISITION SUB, LLC

CROSSROADS REGIONAL HOSPITAL, LLC

DELTA MEDICAL SERVICES, LLC

DETROIT BEHAVIORAL INSTITUTE, INC.

DMC-MEMPHIS, LLC

GENERATIONS BEHAVIORAL HEALTH - GENEVA, LLC

GREENLEAF CENTER, LLC

HABILITATION CENTER, INC.

HEP BCA HOLDINGS CORP.

HERMITAGE BEHAVIORAL, LLC

HMIH CEDAR CREST, LLC

KIDS BEHAVIORAL HEALTH OF MONTANA, INC.

LAKELAND HOSPITAL ACQUISITION CORPORATION

LINDEN BCA BLOCKER CORP.

MILLCREEK SCHOOL OF ARKANSAS, INC.

MILLCREEK SCHOOLS, LLC

NORTHEAST BEHAVIORAL HEALTH, LLC

OHIO HOSPITAL FOR PSYCHIATRY, LLC

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION

PHC MEADOWWOOD, LLC

PHC OF MICHIGAN, INC.

PHC OF NEVADA, INC.

PHC OF UTAH, INC.

PHC OF VIRGINIA, INC.

PINEY RIDGE TREATMENT CENTER, LLC

PSYCHIATRIC RESOURCE PARTNERS, LLC

REBOUND BEHAVIORAL HEALTH, LLC

RED RIVER HOLDING COMPANY, LLC

RED RIVER HOSPITAL, LLC

REHABILITATION CENTERS, LLC

RESOLUTE ACQUISITION CORPORATION

RIVERVIEW BEHAVIORAL HEALTH, LLC

RIVERWOODS BEHAVIORAL HEALTH, LLC

ROLLING HILLS HOSPITAL, LLC

RTC RESOURCE ACQUISITION CORPORATION

SBOF-BCA HOLDINGS CORPORATION

SEVEN HILLS HOSPITAL, INC.

SHAKER CLINIC, LLC

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.

SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC

SUCCESS ACQUISITION, LLC

TEN BROECK TAMPA, LLC

TEN LAKES CENTER, LLC

 

 

Acadia – Purchase Agreement



--------------------------------------------------------------------------------

Page 39

 

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.

THE REFUGE, A HEALING PLACE, LLC

TK BEHAVIORAL HOLDING COMPANY, LLC

TK BEHAVIORAL, LLC

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC

VERMILION HOSPITAL, LLC

VILLAGE BEHAVIORAL HEALTH, LLC

VISTA BEHAVIORAL HEALTH, LLC

WELLPLACE, INC.

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.

 

 

By:  

/s/ Christopher L. Howard

  Name:   Christopher L. Howard   Title:   Vice President and Secretary

Acadia – Purchase Agreement

 



--------------------------------------------------------------------------------

Page 40

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

JEFFERIES LLC

Acting individually

and as the Representatives of

the several Initial Purchasers

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

By:  

/s/ James Dallas

  Name:   James Dallas   Title:   Director   JEFFERIES LLC By:  

/s/ Craig Zaph

  Name:   Craig Zaph   Title:   Managing Director

 

Acadia – Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Aggregate Principal
Amount of Securities to
be Purchased  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 161,289,000   

Jefferies LLC

     64,516,000   

Fifth Third Securities, Inc.

     32,258,000   

Regions Securities LLC

     16,129,000   

Capital One Securities, Inc.

     6,452,000   

Credit Agricole Securities (USA) Inc.

     6,452,000   

Mitsubishi UFJ Securities (USA), Inc.

     6,452,000   

UBS Securities LLC

     6,452,000   

Total

   $ 300,000,000   



--------------------------------------------------------------------------------

SCHEDULE II

PRICING SUPPLEMENT

[See Attached]



--------------------------------------------------------------------------------

Page 43

 

SCHEDULE III

Recorded/electronic “roadshow” presentation (as posted on netroadshow.com)

 



--------------------------------------------------------------------------------

Page 1

 

EXHIBIT A-1

FORM OF OPINION AND NEGATIVE ASSURANCE LETTER OF WALLER

LANSDEN DORTCH & DAVIS, LLP

Opinions Rendered

(1) The Company is existing as a corporation in good standing under the laws of
the State of Delaware.

(2) The Company has corporate power and authority to own and lease its
properties and to conduct its business as described in the OM and to enter into
and perform its obligations under the Transaction Documents to which it is a
party.

(3) Each Covered Guarantor is existing as a corporation or limited liability
company, as applicable, in good standing under the laws of Delaware, has
corporate or limited liability company, as applicable, power and authority to
own and lease its properties and to conduct its business as described in the OM
and to enter into and perform its obligations under the Transaction Documents to
which it is a party.

(4) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each of the Covered Guarantors.

(5) The Indenture has been duly authorized, executed and delivered by the
Company and each of the Covered Guarantors. Assuming the due authorization,
execution and delivery of the Indenture by the Trustee and each of the
Non-Covered Guarantors, the Indenture constitutes a valid and binding agreement
of the Company and each Guarantor in accordance with the terms thereof,
enforceable against the Company and each Guarantor in accordance with its terms.

(6) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and each of the Covered Guarantors. Assuming due
authorization, execution and delivery of the Registration Rights Agreement by
the Initial Purchasers and each of the Non-Covered Guarantors, the Registration
Rights Agreement is a valid and binding obligation of the Company and each of
the Guarantors and is enforceable against the Company and each of the Guarantors
in accordance with its terms.

(7) The Notes have been duly authorized, executed and delivered by the Company
for issuance and sale pursuant to the Purchase Agreement and the Indenture and,
when authenticated by the Trustee in the manner provided in the Indenture
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee and each of the Non-Covered Guarantors) and delivered against payment of
the purchase price therefor, will constitute “Notes” under the terms of the
Indenture, will be the valid and binding obligations of the Company, and will be
enforceable against the Company in accordance with their terms.

 

1



--------------------------------------------------------------------------------

(8) The Guarantee has been duly authorized, executed and delivered by each of
the Covered Guarantors and, when the Notes have been paid for by the Initial
Purchasers in accordance with the terms of the Purchase Agreement (assuming the
due authorization, execution and delivery of the Indenture by the Trustee and
each of the Non-Covered Guarantors, the due authorization, execution and
delivery of the Guarantee by each of the Non-Covered Guarantors and the due
authentication and delivery of the Notes by the Trustee in accordance with the
Indenture), will constitute a “Guarantee” under the terms of the Indenture, will
be the valid and binding obligation of each of the Guarantors, and will be
enforceable against each of the Guarantors in accordance with its terms.

(9) The Exchange Notes (having identical terms in all material respects to the
Notes and evidencing the same continuing indebtedness of the Company (except
with respect to transfer restrictions described in the Final Offering
Memorandum)) have been duly authorized by the Company and, when duly executed
and delivered by the Company and issued in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer (assuming
the due authorization, execution and delivery of the Indenture by the Trustee
and each of the Non-Covered Guarantors, the due authentication and delivery of
the Exchange Notes by the Trustee and the due authorization, execution and
delivery of the Registration Rights Agreement by the Initial Purchasers and each
of the Non-Covered Guarantors), the Exchange Notes will be the valid and binding
obligation of the Company, and will be enforceable against the Company in
accordance with their terms.

(10) The Exchange Guarantee (which shall be consistent with the Guarantee) has
been duly authorized by each of the Covered Guarantors and, when the Exchange
Notes have been duly executed, authenticated, issued and delivered and the
Exchange Guarantee has been executed and delivered, each in the manner provided
for in the Registration Rights Agreement and the Indenture (assuming the due
authorization, execution and delivery of the Indenture by the Trustee and each
of the Non-Covered Guarantors, the due authorization, execution and delivery of
the Exchange Guarantee by each of the Non-Covered Guarantors, the due
authentication and delivery of the Exchange Notes by the Trustee and the due
authorization, execution and delivery of the Registration Rights Agreement by
the Initial Purchasers and each of the Non-Covered Guarantors), the Exchange
Guarantee will be the valid and binding obligation of each of the Guarantors,
and will be enforceable against each of the Guarantors in accordance with its
terms.

(11) The execution and delivery of the Transaction Documents by the Company and
the Guarantors and the performance by the Company and the Guarantors to the
extent a party thereto of their respective obligations thereunder (other than
performance under the indemnification section of the Purchase Agreement, as to
which we render no opinion): (i) will not constitute a breach of, or Default or
a Debt Repayment Triggering Event under, or result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
any of its subsidiaries pursuant to any Applicable Contract, except for such
breaches, defaults, liens, charges or encumbrances as would not, individually or
in the aggregate,

 

2



--------------------------------------------------------------------------------

result in a Material Adverse Effect, (ii) will not result in any violation of
the provisions of the certificate of incorporation or bylaws of the Company or
the applicable Guarantor Governing Documents of any Covered Guarantor, (iii) do
not result in any violation of any Applicable Law or Applicable Order, except
for such breaches, defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Effect. If an
Applicable Contract is governed by the laws of a jurisdiction other than New
York, we have assumed such Applicable Contract is governed by the laws of the
State of New York.

(12) No consent, approval, authorization or other order of, any court or other
governmental authority, is required for the issuance and sale by the Company of
the Notes to the Initial Purchasers, or the consummation by each of the Company
and the Covered Guarantors of the transactions contemplated thereby and by the
OM, except such as may be required under the Securities Act, the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Trust Indenture Act
and the security or “blue sky” laws of the various states (and the rules and
regulations thereunder), as to which we express no opinion in this paragraph, or
which have been obtained or made by the Company or the Covered Guarantors, as
applicable, and are in full force and effect under the Securities Act.

(13) Assuming (i) the accuracy and completeness of the representations,
warranties and covenants of the Company, the Guarantors, and the Initial
Purchasers contained in the Purchase Agreement, (ii) the compliance with the
procedures set forth in the Trust Indenture Act in the manner contemplated by
the Purchase Agreement and the OM, and (iii) that the Initial Purchasers have a
reasonable belief that the purchasers who buy such Notes in the initial resale
thereof are “qualified institutional buyers” as defined in Rule 144A promulgated
under the Securities Act, or persons other than “U.S. persons” in connection
with offers and sales made in reliance upon Regulation S under the Securities
Act, no registration under the Securities Act of the Notes is required in
connection with the purchase of the Notes by the Initial Purchasers or in
connection with the initial resale of the Notes by the Initial Purchasers in the
manner contemplated by the Purchase Agreement and the OM. We express no opinion,
however, as to when or under what circumstances any Notes initially sold by the
Initial Purchasers may be reoffered or resold.

(14)(a) The statements in the OM under the headings “Description of the Notes”,
“Exchange Offer”, and “Description of Other Indebtedness”, insofar as such
statements constitute matters of law, summaries of legal matters, the Company’s
certificate of incorporation or bylaw provisions, documents, or legal
proceedings, have been reviewed by us and fairly present and summarize, in all
material respects, the matters referred to therein.

(b) The statements in the OM under the heading “Certain U.S. Federal Income Tax
Considerations”, insofar as such statements constitute matters of law, summaries
of legal matters, or legal conclusions, have been reviewed by us and fairly
present and summarize, in all material respects, the matters referred to
therein.

(15) The legal statements in the materials relating to Health Care Laws
encompassed under the captions set forth in Schedule D hereto, insofar as such
statements constitute overviews or summaries of the laws and regulations
referred to therein, including the qualifications set forth therein, fairly
present and summarize, in all material respects, such laws and regulations
referred to therein.

 

3



--------------------------------------------------------------------------------

(16) Neither the Company nor any Guarantor is, or, after giving effect to the
offering and sale of the Notes to the Initial Purchasers and the application of
the proceeds thereof as described in the OM under the caption “Use of Proceeds”,
will be required to register as an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

(17) There is no legal or governmental proceeding pending to which the Company
or any Guarantor is a party that has caused us to conclude that such proceeding
would be required to be described by Item 103 of Regulation S-K under the
Securities Act if the issuance of the Notes and the Guarantee was being
registered under the Securities Act, but is not so described in the OM.

(18) The documents incorporated by reference in the OM (other than the financial
statements, any notes thereto, schedules, and other financial or statistical
information derived therefrom and included therein or omitted therefrom,
including without limitation such financial or statistical information provided
in an interactive data format using XBRL or any statements made in the exhibits
thereto, as to which we express no opinion), when they were filed with the SEC,
complied as to form in all material respects with the requirements of the
Exchange Act.

We have not verified, are not passing upon and do not assume any responsibility
for, the accuracy, completeness or fairness of the statements contained in the
Time of Sale Document or the Final Offering Memorandum, except as stated in
paragraphs 14, 15 and 17 above. We have participated, however, in the
preparation of the OM during the course of which preparation we examined various
documents and other papers and participated in conferences with officers and
representatives of the Company and Partnerships in Care Investments 1 Limited
(“PiC”) and representatives of the Company’s and PiC’s independent registered
public accounting firm, and your representatives and counsel, at which
conferences the contents of the OM, including all documents filed under the
Exchange Act and deemed incorporated by reference therein, were discussed,
reviewed and revised. On the basis of the information that was developed in the
course of our participation, considered in light of our understanding of
applicable law and the experience we have gained through our practice, no facts
have come to our attention that lead us to believe that the Time of Sale
Document (including any document filed under the Exchange Act and deemed
incorporated by reference therein) at the Applicable Time or that the Final
Offering Memorandum (including any document filed under the Exchange Act and
deemed incorporated by reference therein) as of its date and the date hereof
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (except that in each case we do not make any statement as
to the financial statements, any notes thereto, schedules and other financial or
statistical information derived therefrom and included in or incorporated by
reference into or omitted from the Time of Sale Document and the Final Offering
Memorandum, including, without limitation, such financial or statistical
information provided in an interactive data format using XBRL or any statements
made in the exhibits thereto).

 

4



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF OPINION OF STEPHENSON HARWOOD

We can confirm that the statements contained in the section headed “Regulatory
Overview” on pages [45-47] of the Offering Memorandum (the “Regulatory
Overview”) are accurate insofar as they apply to the Target and its
subsidiaries.

We have not reviewed any documents other than the Regulatory Overview for the
purposes of this Letter of Comfort and we express no opinion as to any
agreement, instrument or other document other than as specified in this Letter
of Comfort.

This Letter of Comfort is given only with respect to English, Welsh and Scottish
law in force at the date of this Letter of Comfort and as applied by English,
Welsh and Scottish courts. We give no opinion as to the laws of any other
jurisdictions or the application of English, Welsh, Scottish or any other law by
any other courts or on the enforceability of judgments of any other courts.

This Letter of Comfort is given only in relation to the content of the
Regulatory Overview on the date of this Letter of Comfort and we do not assume
any obligation to update this Letter of Comfort or to inform you of any changes
to any of the facts or laws or other matters referred to in this Letter of
Comfort.

 

5



--------------------------------------------------------------------------------

Page 1

 

EXHIBIT B

CERTIFICATE

OF THE

CHIEF FINANCIAL OFFICER

OF

ACADIA HEALTHCARE COMPANY, INC.

July 1, 2014

I, David Duckworth, Chief Financial Officer of Acadia Healthcare Company, Inc.,
a Delaware corporation (the “Company”), do hereby certify, pursuant to
Section 7(b)(iv) of the Purchase Agreement (the “Purchase Agreement”), dated
June 17, 2014, among the Company, the Guarantors party thereto and Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Jefferies LLC, as representatives
of the initial purchasers (the “Initial Purchasers”), relating to the issue and
sale of $300,000,000 aggregate principal amount of 5.125% Senior Notes due 2022
(the “Notes”), as described in the Time of Sale Document and the Final Offering
Memorandum (as such terms are defined in the Purchase Agreement), as follows:

 

  1. I am knowledgeable with respect to the internal accounting practices,
policies, procedures and controls of the Company.

 

  2. I have supervised the compilation of and reviewed the financial information
included or incorporated by reference in the Time of Sale Document and the Final
Offering Memorandum as identified on Exhibit A attached hereto (the “Financial
Information”).

 

  3. In my opinion, (a) the Financial Information has been properly derived from
the books and records of the Company and its subsidiaries for the periods
presented, (b) the Financial Information has been presented on the basis
described in the Time of Sale Document and the Final Offering Memorandum and
(c) the assumptions used in the preparation of the Financial Information are
made on a reasonable basis and in good faith and the adjustments used therein
are appropriate to give effect to the transactions and circumstances referred to
therein.

This certificate is being furnished to the Initial Purchasers to assist them in
conducting and documenting their investigation of the Company and its
subsidiaries in connection with the offering of the Notes.

(Signature Page Follows)

 

1



--------------------------------------------------------------------------------

Page 2

 

NOW THEREFORE, the undersigned has executed and delivered this certificate on
behalf of the Company as of the date first written above.

 

By:  

 

  Name:   David M. Duckworth   Title:   Chief Financial Officer

 

2